DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10-12, 14-15, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Violetta (US 20210107040)

Regarding claim 1, Violetta teaches a device, the device comprising processing circuitry coupled to storage (Violetta [0034] “In FIG. 1, vehicle sensors 160 include inertial sensors 162, location sensors 164, optical sensors 166, RADAR (radio detection and ranging) sensors 168, LIDAR (light imaging, detection, and ranging) sensors 170, and/or other types of sensors, each of which can be operatively coupled to, and adapted to be in communication with, vehicle control system 105, communication system 110, vehicle operation system 115, vehicle sensor cleaning system 125, and/or interface system 130”.), the processing circuitry (Violetta [0021] “Vehicle control system 105 includes a processor 107 operatively and communicatively coupled to a memory 109, for example, by a bus. In some examples, processor 107 includes a microprocessor, a microcontroller, a digital signal processor (DSP), a field-programmable gate array (FPGA), a programmable logic array (PLA), an application specific integrated  configured to: determine a baseline performance measurement associated with a clean performance baseline of a sensor (Violetta [0041] “At block 320, method 300 includes determining a target cleanliness level for the sensor based on the sensor cleaning data. The target cleanliness level is less than a maximum cleanliness level but greater than or equal to an operational cleanliness threshold”.); actuate a cleaning mechanism to remove at least a portion of an obstruction deposited on the sensor (Violetta [0040] “FIG. 3 is a flow chart of a method 300 for cleaning a sensor of a vehicle in a manner that optimizes sensor cleaning fluid usage, which can be implemented by sensor cleaning control system 184 to clean sensors 160”); determine a first post-clean performance measurement associated with the sensor (Violetta [0040] “At block 310, method 300 includes collecting sensor cleaning data associated with the sensor. The sensor cleaning data can any other information associated with cleaning the sensor and/or maintaining desired performance of the sensor”.); and determine a degradation measurement between the baseline performance measurement and the first post-clean performance measurement, wherein the degradation measurement indicates an effectiveness of the cleaning mechanism. (Violetta [0044] “In some examples, sensor cleaning control system 184 determines that a cleanliness level of a camera falls below the operational cleanliness threshold based on identified image quality degradation. In such examples, the sensor cleaning operation can include sensor cleaning fluid delivery system 182 delivering sensor cleaning fluid to a lens of the camera from sensor cleaning fluid source 180 via a nozzle and/or wiping the sensor cleaning fluid across the lens of the camera with a wiper blade until the lens of the camera is partially free of contaminate and the camera is cleaned to the its corresponding target cleanliness level”. Since the cleaning operation is continued “until the lens of the camera is partially free of contaminate and the camera is cleaned to the its corresponding target cleanliness level”, it can be seen that the system in Violetta repeatedly determines a degradation 

Regarding claim 2, Violetta teaches the device of claim 1, wherein the clean performance baseline of the sensor is a state of the sensor without the obstruction. (Violetta [0041] “The target cleanliness level is less than a maximum cleanliness level but greater than or equal to an operational cleanliness threshold. The maximum cleanliness level indicates that the sensor is completely free of contaminate”.)

Regarding claim 3, Violetta teaches the device of claim 1, wherein the obstruction is at least one of mud, rain, bugs, or debris. (Violetta [0036] “Contaminate can include dust, debris, dirt, rain, ice, snow, insect and/or animal splatter and/or feces, pollen, salt, and/or other type of contaminate that degrades operation of sensors 160”.)

Regarding claim 5, Violetta teaches the device of claim 1, wherein actuating the cleaning mechanism causes an application of fluid on the sensor, and causes an airflow configured to remove droplets of the fluid containing at least part of the obstruction from the sensor. (Violetta [0038] “In some examples, sensor cleaning fluid delivery system 182 is configured to deliver a “knife” of air to sensors 160 for cleaning. In some examples, sensor cleaning fluid delivery system 182 is configured to spray detergent-based liquid across sensors 160 using one or more nozzle. In some examples, sensor cleaning fluid delivery system 182 is configured to wipe detergent-based liquid across sensors 160 using one or more wiper blade”.)

the device of claim 1, wherein the obstruction is rain droplets, and wherein actuating the cleaning mechanism causes an application of an airflow that removes rain droplets at an airflow rate that exceeds a rain rate. (Violetta [0038] “In some examples, sensor cleaning fluid delivery system 182 is configured to deliver a “knife” of air to sensors 160 for cleaning”. See also Violetta [0038] “The various linkages and/or components can include one or more nozzle, blower, wiper blade, actuator, liquid pump, gas pump (in some examples, configured to provide compressed gas), fluid delivery lines and/or pipes, control unit (which may be a portion of or separate from vehicle control system 105)”. Compressed gas released through a nozzle of a cleaning mechanism may be able to remove rain droplets at a rate that exceeds a rain rate.)

Regarding claim 10, the claim is directed toward a method that is configured to the device as claimed in claim 1. The cited portions of Violetta used in the rejection of claim 1 disclose where the device performs the claimed methods as cited in claim 10. Therefore claim 10 is rejected under the same rational as claim 1.

Regarding claim 11, the claim is directed toward a method that is configured to the device as claimed in claim 2. The cited portions of Violetta used in the rejection of claim 2 disclose where the device performs the claimed methods as cited in claim 11. Therefore claim 10 is rejected under the same rational as claim 2.

Regarding claim 12, the claim is directed toward a method that is configured to the device as claimed in claim 3. The cited portions of Violetta used in the rejection of claim 3 disclose where the device performs the claimed methods as cited in claim 12. Therefore claim 12 is rejected under the same rational as claim 3.

Regarding claim 14, the claim is directed toward a method that is configured to the device as claimed in claim 5. The cited portions of Violetta used in the rejection of claim 5 disclose where the device performs the claimed methods as cited in claim 14. Therefore claim 14 is rejected under the same rational as claim 5.

Regarding claim 15, the claim is directed toward a method that is configured to the device as claimed in claim 6. The cited portions of Violetta used in the rejection of claim 6 disclose where the device performs the claimed methods as cited in claim 15. Therefore claim 15 is rejected under the same rational as claim 6.

Regarding claim 19, the claim is directed toward a non-transitory computer readable medium that is configured to the device as claimed in claim 1. The cited portions of Violetta used in the rejection of claim 1 disclose where the device performs the claimed methods as cited in claim 19. Therefore claim 19 is rejected under the same rational as claim 1.

Regarding claim 20, the claim is directed toward a non-transitory computer readable medium that is configured to the device as claimed in claim 2. The cited portions of Violetta used in the rejection of claim 2 disclose where the device performs the claimed methods as cited in claim 20. Therefore claim 20 is rejected under the same rational as claim 2.


Allowable subject matter

Claims 4, 7-9 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regards to claims 4 & 13, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the degradation measurement is a ratio between the baseline performance measurement and the first post-clean performance measurement, and wherein the ratio is determined by dividing the first post-clean performance measurement by the baseline performance measurement.

With regards to claims 7 & 16, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the degradation measurement is a first degradation measurement, and wherein the processing circuitry is further configured to: determine a second post-clean performance measurement after a second obstruction is applied to the sensor; determine a second degradation measurement based on the baseline performance measurement and the second post-clean performance measurement; and determine a mean value or a standard deviation based on the first degradation measurement and the second degradation measurement.

  With regards to claims 8 & 17, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the processing circuitry is further configured to: determine a mean value or a standard deviation of one or more ratio values determined between one or more baseline performance measurements and one or more post-clean performance measurements is below a validation threshold; and determine that the cleaning mechanism is in a failed state.

With regards to claim 9 & 18, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the processing circuitry is further configured to: determine a mean value or a standard deviation of one or more ratio values determined between one or more baseline performance measurements and one or more post-clean performance measurements is above a validation threshold; and determine that the cleaning mechanism is in a pass state.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward enhanced sensor cleaning validation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661